DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the invention comprising (A) PA 616, (B) PA 12, (C) acid-functionalised ethylene propylene copolymer and (D) antioxidant 1 in the reply filed on July 28, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 29 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 28, 2022.
Claim Rejections - 35 USC § 112
Claims 17-22, 25-28 and 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, it is unclear how the polyolefin copolymers, styrene copolymers and styrene block copolymers are “functionalised”.
In claim 30, it is unclear how the recited copolymers (C), which are not functionalized, define the “functionalised” limit component (C).
In claim 36, the metes and bounds of “light protection means” are indeterminate in scope.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-28 and 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0066568 (Gavenonis).
Gavenonis discloses a polyamide molding composition comprising:
(A) 30 to 90 wt.% of a polyamide blend composed of 
a) 80 to 20 wt.% of a first homopolyamide inclusive of PA616 (embraces Applicant’s PA616 (A) and overlaps content thereof);
b) 20 to 80 wt.% of a second homopolyamide inclusive of PA612, PA614, PA616 and PA618 (embraces Applicant’s PA612, PA614, PA616 and PA618 (B) and overlaps content thereof);
(B) 0 to 30 wt.%, preferably 6 to 15 wt.%, of a functionalized ethylene-based polymeric toughener (meets Applicant’s functionalised polyolefin copolymers and ionic ethylene copolymers (C) and content thereof); 
(C) 0 to 10 wt.% of one or more functional additives (meets Applicant’s additive (D) and content thereof); and
(D) 0 to 60 wt.% of a reinforcing agent (also meets Applicant’s additive (D) and overlaps content thereof),
wherein at least one of components (B), (C) or (D) is present in at least 0.1 wt.% (e.g., abstract, [0015-0020], [0035-0036], [0041-0048], [0050], [0054], [0056-0057], [0059], [0071], [0079-0087], [0097-0098], examples, claims).
Gavenonis sets forth a molding composition (Table 4) comprising  70 wt.% PA616 having an inherent viscosity of 1.18 dL/g (appears to meet presently claimed PA616 (A) and relative viscosity thereof) and 30 wt.% PA618 having an inherent viscosity of 0.96 dL/g (appears to meet presently claimed PA618 (B) and relative viscosity thereof).  In essence, Gavenonis’ working example differs from present claims 17, 20 and 32 in that the composition does not further contain a functionalized ethylene-based polymeric toughener (B) and an additive (C) and in that the exemplified polyamides are not described in terms of amino end group contents. With respect to the first difference, Gavenonis very clearly discloses embodiments further containing 6 to 15 wt.% of a functionalized ethylene-based polymeric toughener (B) [0047] (meets Applicant’s functionalised impact modifier (C) and content thereof) and embodiments further containing 0.1 to 10 wt.% of an additive (C) (e.g., [0050], [0054], [0056-0057], [0059], [0071]) (meets Applicant’s additive (D) and content thereof). Accordingly, it would have been obvious to one having ordinary skill in the art to further modify Gavenonis’ working example with 6 to 15 wt.% of a functionalized ethylene-based polymeric toughener (B) (meets Applicant’s functionalised impact modifier (C) and content thereof) and 0.1 to 10 wt.% of an additive (C) (meets Applicant’s additive (D) and content thereof) for their expected additive effect and with the reasonable expectation of success.  The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  Moreover, differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.  As to the second difference, it would have been within the purview of one having ordinary skill in the art to utilize polyamides having any amino end group content (inclusive of those presently claimed) in the interest of improved compatibility with the functionalized ethylene-based polymeric toughener (B) having acid or epoxy functional groups.  Accordingly, absent evidence of unusual or unexpected results, no patentability can be seen in the presently claimed subject matter.
As to claim 18, it would have been obvious to one having ordinary skill in the art to further incorporate into Gavenonis’ working example 6 to 15 wt.% of a functionalized ethylene-based polymeric toughener (B) (meets Applicant’s functionalised impact modifier (C) content) and 0.1 to 10 wt.% of an additive (C) (meets Applicant’s additive (D) content) or to further select the appropriate content of PA616 and/or PA618 as presently claimed for their expected additive effect and with the reasonable expectation of success. Differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
As to claim 19, Gavenonis exemplifies a 70:30 weight ratio of PA616 and PA618.
As to claim 21, Gavenonis exemplifies PA616.  Moreover, inasmuch as Gavenonis discloses PA612 and PA616 as viable alternatives to the exemplified PA618 [0033], it would have been obvious to one having ordinary skill in the art to replace the exemplified PA618 with PA612 or PA616 with the reasonable expectation of success.
As to claim 22, Gavenonis discloses functionalizing the polymeric toughener via copolymerization or grafting [0047].
As to claims 23 and 24, Gavenonis discloses the use of similar unsaturated monomers, such as unsaturated carboxylic acids and esters or anhydrides thereof.
As to claim 25, it would have been within the purview of one having ordinary skill in the art to determine the appropriate content of functional group-containing monomer (inclusive of those presently claimed) in accordance with the ultimate properties desired and with the reasonable expectation of success.
As to claim 26, Gavenonis discloses functionalized ethylene-based copolymers (meets Applicants’ functionalised polyolefin copolymer).
As to claims 27, 28 and 30, inasmuch as Gavenonis discloses PA 616 as a viable alternative to the exemplified PA 618, it would have been obvious to one having ordinary skill in the art to replace the exemplified PA 618 with PA 616 with the reasonable expectation of success.
As to claims 27 and 28, Gavenonis’ functionalized ethylene/α-olefin copolymers implicitly suggest and render obvious functionalized ethylene propylene copolymers to one having ordinary skill in the art.
As to claims 31 and 36, Gavenonis discloses, and renders obvious to one having ordinary skill in the art, the use of similar additives (C) [0048-0075].
As to claim 33, it would be expected that a similarly-constituted composition per Gavenonis’ disclosure would necessarily possess the same properties.
As to claims 34 and 35, Gavenonis discloses the production of molded articles such as pipes [0077].
Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive. 
Applicant’s main contention is that Gavenonis does not disclose that the polyamides used therein have specific amino end groups.  Gavenonis’ exemplified PA616 [0084] and PA618 [0086] are obtained by reacting excess hexamethylene diamine and, as such, would be expected to possess amino end groups. While the specific amino end group content is not specified, Gavenonis implicitly suggests, and renders obvious to one having ordinary skill in the art, the use of polyamides having any amino end group content (inclusive of the presently claimed contents) with the reasonable expectation of success in the interest of improving the compatibility with the functionalized ethylene-based polymeric toughener (B) having acid or epoxy functional groups.  Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.  There is at present no evidence of unusual or unexpected results for the presently claimed polyamide amino end group contents. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                         /ANA L. WOODWARD/                                                                              Primary Examiner, Art Unit 1765